Brown, J.
Without expressing an opinion whether, in an ordinary case of libel and cross-libel for collision, the successful party would be entitled not only to a docket fee upon his libel, but another upon the cross-libel, it is entirely clear to my mind that, in this case, the libelant is entitled to but one fee. These cases were not only treated as one suit, but in the decrees rendered, both in the district and circuit courts, no mention is made whatever of the cross-libel for ' towage. The original libelant was allowed his claim for damages, less a part of the sum claimed by the cross-libelants for their services. This claim was settled between the parties at $100, and was deducted by the clerk from libelant’s claim for damages. To this extent, at least, the cross-libelant was successful, and I cannot conceive upon what principle his adversary is entitled to a proctor’s fee upon his libel.
The clerk will proceed to tax the costs by allowing the libelant but a single fee.